Citation Nr: 1644529	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from January 1971 to January 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  When this issue was most recently before the Board in February 2015, it was remanded for further development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The only psychiatric disability other than PTSD that has been present during the period of the claim is due to substance abuse; the substance abuse is not secondary to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard, the Board notes that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and a probative determination as to whether the Veteran has or has had a psychiatric disability other than that which is substance-induced has been obtained.  A probative determination as to whether the substance abuse is secondary to a service-connected psychiatric disability has also been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty but no compensation will be paid if the disability is a result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).

The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  

III.  Factual Background and Analysis

The record includes multiple Axis 1 diagnoses, including substance abuse, substance-induced mood disorder, anxiety disorder, and depressive disorder.  Upon consideration of the evidence, the Board finds the probative evidence establishes that the Veteran's mood and anxiety symptoms are due to the service-connected PTSD and/or polysubstance abuse and not service-connectable psychiatric disabilities.  In this regard, the Board notes that multiple VA examiners have determined that the symptoms that have been attributed to mood, depressive, or anxiety disorders are actually due to polysubstance abuse and/or PTSD after examination and review of the record.  The determinations are supported by rationales that are consistent with the record.  In contrast, the diagnoses of Axis 1 anxiety disorder and mood disorder are not associated with a rationale explaining the determination that the Veteran has mood and/or anxiety disorders distinct from the PTSD or substance abuse.  In the absence of such a determination, the Board finds the VA examiners' determinations that the symptoms are attributable to the PTSD and/or substance abuse are more probative.  

The Board further finds service connection is not warranted for substance abuse or an associated substance-induced psychiatric disorder.  Service connection may not be granted for a disability that is a result of substance abuse on the basis of service incurrence or aggravation.  Although the law does not preclude a veteran from receiving compensation for a substance abuse-related disability acquired as secondary to, or as a symptom of, a service-connected disability, the Board finds the probative evidence does not link substance abuse to a service-connected disability, including PTSD.  VA examiners have provided probative opinions that the substance abuse was not caused or aggravated by the service-connected PTSD.  The Veteran has reported varying accounts of the onset of the substance abuse, notably that it began in Vietnam, that it began after the prescription of Fiorinal, and that it began after an in-service assault.  The service records establish that the Veteran never served in Vietnam.  In fact, the record includes multiple histories from the Veteran that he never went to Vietnam, though he requested such service.   Regarding the Fionaril and assault, the record indicates that the Veteran was first prescribed Fionaril in 1971 and that the assault occurred in September 1973, and the September 2014 VA medical opinion reveals the psychiatrist's determination that the Veteran demonstrated medication-seeking behavior prior to the September 1973 assault.  There is no medical finding that the substance abuse was caused or aggravated by the service-connected PTSD or any other service-connected disability, and based on the Veteran's contradictory histories as to when the substance abuse began, the Board finds the Veteran's histories are not probative evidence of a potential relationship (either through causation or aggravation) between current substance abuse and PTSD.  

Although the appellant might believe that he has a service-connectable psychiatric disability other than PTSD, the record does not suggest the appellant, who is a layperson, is competent to make such a diagnosis and the Board has found his symptomatic histories not credible.  Thus, the Board finds service connection is not warranted for a psychiatric disability other than PTSD.  In deciding this claim, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disability other than PTSD is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


